Case 1:19-cv-01646-LO-JFA Document 78-1 Filed 03/10/21 Page 1 of 19 PageID# 633




                                                                  Document 035

                                            Cardin Initial Disclosures
                                                Case No. 19-1646 (November 20, 2020)
Case 1:19-cv-01646-LO-JFA Document 78-1 Filed 03/10/21 Page 2 of 19 PageID# 634
Case 1:19-cv-01646-LO-JFA Document 78-1 Filed 03/10/21 Page 3 of 19 PageID# 635
Case 1:19-cv-01646-LO-JFA Document 78-1 Filed 03/10/21 Page 4 of 19 PageID# 636
Case 1:19-cv-01646-LO-JFA Document 78-1 Filed 03/10/21 Page 5 of 19 PageID# 637
Case 1:19-cv-01646-LO-JFA Document 78-1 Filed 03/10/21 Page 6 of 19 PageID# 638
Case 1:19-cv-01646-LO-JFA Document 78-1 Filed 03/10/21 Page 7 of 19 PageID# 639
Case 1:19-cv-01646-LO-JFA Document 78-1 Filed 03/10/21 Page 8 of 19 PageID# 640
Case 1:19-cv-01646-LO-JFA Document 78-1 Filed 03/10/21 Page 9 of 19 PageID# 641
Case 1:19-cv-01646-LO-JFA Document 78-1 Filed 03/10/21 Page 10 of 19 PageID# 642
Case 1:19-cv-01646-LO-JFA Document 78-1 Filed 03/10/21 Page 11 of 19 PageID# 643
Case 1:19-cv-01646-LO-JFA Document 78-1 Filed 03/10/21 Page 12 of 19 PageID# 644
Case 1:19-cv-01646-LO-JFA Document 78-1 Filed 03/10/21 Page 13 of 19 PageID# 645
Case 1:19-cv-01646-LO-JFA Document 78-1 Filed 03/10/21 Page 14 of 19 PageID# 646
Case 1:19-cv-01646-LO-JFA Document 78-1 Filed 03/10/21 Page 15 of 19 PageID# 647
Case 1:19-cv-01646-LO-JFA Document 78-1 Filed 03/10/21 Page 16 of 19 PageID# 648
Case 1:19-cv-01646-LO-JFA Document 78-1 Filed 03/10/21 Page 17 of 19 PageID# 649
Case 1:19-cv-01646-LO-JFA Document 78-1 Filed 03/10/21 Page 18 of 19 PageID# 650
Case 1:19-cv-01646-LO-JFA Document 78-1 Filed 03/10/21 Page 19 of 19 PageID# 651
